Citation Nr: 1341819	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1958 to June 1962.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a bilateral hearing loss disability. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The weight of the competent evidence is in relative equipoise on the question of whether the Veteran's bilateral hearing loss disability had its onset during service or was related to a disease or injury of service origin. 


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, his bilateral hearing loss disability is due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the instant case, the Veteran has a current diagnosis of bilateral sensorineural hearing loss, consistent with VA regulations. This diagnosis was rendered during a VA examination conducted in November 2010. Thus, a current disability is established. 

The next requirement of direct service connection is that the Veteran must have suffered an in-service injury or disease. The Veteran contends that he was exposed to excessive noise from jet engines during his military service. In light of the Veteran's military occupational specialty as a pneudraulic repairman, the Board will presume that the Veteran's allegations of excessive noise exposure are true because it is consistent with his service and duties. Therefore, his noise exposure during service is conceded and the second element of service connection is satisfied.

Therefore, this case turns upon the existence of the third requirement of service connection - a "nexus" or relationship between the Veteran's current bilateral hearing loss disability and the excessive noise exposure during active service. In this case, there are two conflicting medical opinions on the issue.

In support of his claim for service connection for his bilateral hearing loss disability, the Veteran submitted an audiology examination conducted in July 2010 by private doctor of audiology. The doctor noted the Veteran's military service and his exposure to jet engine noise without hearing protection, at close proximity, and within enclosed environments, specifically the airplane hangar.  He further noted the Veteran's pre-service history, and his use of "ear muffs" for protection against hearing loss when using firearms.  He noted the Veteran's post-service history, and his consistent use of hearing protection, both recreationally and at his job working for an oil company.  The doctor recognized that while the Veteran did not deny vocational and recreational noise exposure, he did describe a committed habit of wearing hearing protection. The doctor reasoned that it would seem that his unprotected noise exposure in the military is of a greater significance than that encountered as a civilian while consistently using hearing protection. Based on this, he concluded that it is at least as likely as not that the Veteran's military service caused the his current hearing loss.

In November 2010, the Veteran underwent a VA examination in conjunction with his claim. No opinion was offered, as the claims file was not available. Consequently, VA obtained an addendum opinion in April 2011 by a separate audiologist. That audiologist reviewed the claims file, including the November 2010 examination report, and opined that it was less likely than not that the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  The audiologist relied on the fact that the Veteran's hearing acuity was normal upon separation and noted that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

Here, the Board has taken both medical opinions into consideration and finds that the weight of the probative evidence is in relative equipoise on the question of whether the Veteran has a bilateral hearing loss disability that is casually or etiologically related to his military service. The Board finds that both the private and VA audiologists provided well-reasoned rationales for the medical opinions offered, which are both supported by the evidence of record. Consequently, the Board finds that the opinions are both competent and credible on the issue of nexus.

In light of the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability is related to his period of service. Accordingly, the claims for service connection for bilateral hearing loss must be granted. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


